FILED
                            NOT FOR PUBLICATION                                  DEC 27 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-30341

               Plaintiff - Appellee,              D.C. No. 3:09-cr-00318-BR

  v.
                                                  MEMORANDUM *
FEDERICO ROMAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Federico Roman appeals from the 46-month sentence imposed following his

guilty-plea conviction for illegal reentry of a deported alien in violation of

8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Roman contends that remand is required because it is unclear whether the

district court recognized its discretion to vary from U.S.S.G. § 2L1.2 on policy

grounds. See United States v. Henderson, 649 F.3d 955, 964 (9th Cir. 2011). The

record belies this contention. The district court considered Roman’s policy-based

arguments, but did not find them persuasive. See id. (“[D]istrict courts are not

obligated to vary from the . . . Guidelines on policy grounds if they do not have, in

fact, a policy disagreement with them.”).

      AFFIRMED.




                                            2                                  10-30341